Exhibit 10.5 KIOR, INC. REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (this “ Agreement ”), dated as of October 21, 2013, by and among KiOR, Inc., a corporation organized under the laws of the State of Delaware (the “ Company ”), and each of the persons or entities listed on Exhibit A hereto (the “ Purchasers ”). WHEREAS: In connection with the Senior Secured Convertible Promissory Note Purchase Agreement, dated as of October 18, 2013, by and among the Company, the Purchasers and the other parties thereto (the “ Purchase Agreement ”), the Company has agreed, upon the terms and subject to the conditions contained therein, to issue and sell to the Purchasers (i) the Notes (as defined in the Purchase Agreement) and (ii) subject to the closing of a Financing Event (as defined in the Purchase Agreement), shares of Class A Common Stock (which, together with the Conversion Shares are referred to herein as the “ Shares ”). To induce the Purchasers to execute and deliver the Purchase Agreement, the Company has agreed to provide certain registration rights under the Securities Act of 1933, as amended, and the rules and regulations thereunder, or any similar successor statute (collectively, the “ Securities Act ”), and applicable state securities laws. NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Purchasers hereby agree as follows: 1.DEFINITIONS. A. As used in this Agreement, the following terms shall have the following meanings: i.“ Class A Common Stock ” means shares of the Company’s Class A Common Stock, $0.0001 par value per share. ii.“ Conversion Shares ” means shares of Class A Common Stock issued or issuable upon conversion of the Notes. iii.“ Excluded Registration ” means (i) a registration relating to the sale of securities to employees of the Company or a subsidiary pursuant to a stock option, stock purchase, or similar plan; (ii) a registration relating to an SEC Rule 145 transaction; or (iii) a registration on any form that does not include substantially the same information as would be required to be included in a registration statement covering the sale of the Registrable Securities. iv.“ Purchasers ” means the Purchasers and any transferees or assignees who agree to become bound by the provisions of this Agreement in accordance with Section 10 hereof. v.“ Register
